Case 8:20-cv-00739-CEH-CPT Document 66 Filed 08/21/20 Page 1 of 10 PageID 3112




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 WILLIAM GRAMES, et al.,

        Plaintiffs,

 v.                                                                 Case No: 8:20-cv-739-T-36CPT

 SARASOTA COUNTY, FLORIDA,
 et al.,

       Defendants.
 ___________________________________/

                                              ORDER

        This matter comes before the Court on Plaintiffs’ Motion for Temporary Restraining Order

 (with notice) Pending Judgment on Plaintiffs’ August 27, 2020 Renewed Motion for Preliminary

 Injunction Against Sarasota County, Florida (Doc. 59), Sarasota County’s response in opposition

 (Doc. 62), and Plaintiffs’ reply (Doc. 65). This is Plaintiffs’ second request for a temporary

 restraining order. By their motion, Plaintiffs request entry of an order prohibiting Sarasota County

 from removing or demolishing any property of the named Plaintiffs and that of the putative class

 until a ruling is issued on Plaintiffs’ anticipated (to be filed by August 27, 2020) third motion for

 preliminary injunction. Because the Court finds Plaintiffs cannot demonstrate that an irreparable

 injury exists, the motion is due to be denied.

                         FACTS AND PROCEDURAL BACKGROUND

        This is a rails-to-trails case involving a dispute between the Plaintiff landowners and

 Defendant Sarasota County regarding Sarasota County’s intention to build a public recreational

 trail on a railroad right-of-way. Doc. 1. Plaintiffs, William Grames, Brooke Grames, Craig B.

 Dickie, Cynthia D. Dickie, Judy H. Johnson, James Kostan, Dianne Kostan, Patrick J. Loyet, and

 Lisa A. Loyet, initiated this lawsuit on behalf of themselves and a putative class of hundreds of
Case 8:20-cv-00739-CEH-CPT Document 66 Filed 08/21/20 Page 2 of 10 PageID 3113




 landowners who seek to prevent Sarasota County from demolishing existing improvements to their

 real property and seek compensation for a purported taking of their real property. Id.

        In the Complaint, Plaintiffs allege that their predecessors-in-interest to the real property at

 issue in this action granted the Seaboard Railway a right-of-way easement to build and operate a

 railroad across a strip of land from Sarasota to Venice. Id. ¶ 11; see also Doc. 1-1. Plaintiffs allege

 the easement provided that should the railroad abandon the land for those purposes, the land would

 revert to the landowner. Doc. 1 ¶ 11.

        By 2002, neither Seaboard Railway’s successor to the easement, CSX Transportation, Inc.

 (“CSX”), nor CSX’s lessee, Seminole Gulf Railway, L.P. (“Seminole Gulf”), operated a railroad

 over the land and they no longer had a need for the easement. Id. ¶¶ 15-16. Accordingly, in March

 2019, Seminole Gulf requested the Surface Transportation Board allow it to abandon a 7.68-mile

 segment of rail line between milepost 890.29 on the north side of Ashton Road and milepost SW

 884.70, and between milepost 930.30 and milepost 928.21 on the north side of State Highway 780.

 Id. ¶ 17; see also doc. 1-2. In the request, Seminole Gulf explained that no local or overhead traffic

 had moved over the area for more than ten years. Doc. 1 ¶ 18.

        In response to Seminole Gulf’s abandonment request, Sarasota County asked the Surface

 Transportation Board to invoke section 8(d) of the Trails Act and authorize Seminole Gulf and

 CSX to transfer the right-of-way to Sarasota County to build a public recreational trail. Id. ¶ 20.

 In May 2019, the Surface Transportation Board issued a Notice of Interim Trail Use or

 Abandonment (NITU) invoking section 8(d) of the Trails Act. Id. ¶ 22.

        As a result of the NITU, Sarasota County sent letters to almost 300 landowners stating that

 improvements to the property, including pools, septic fields, fences, and sheds, encroached upon

 the disputed property that Sarasota County claimed to own. Id. ¶ 27. Sarasota County threatened



                                                   2
Case 8:20-cv-00739-CEH-CPT Document 66 Filed 08/21/20 Page 3 of 10 PageID 3114




 to enter the property, remove the improvements, dump the debris on the owners’ land, and issue

 citations demanding reimbursement for the cost of demolition. Id.

         Based on these facts, Plaintiffs filed the instant action on March 30, 2020, alleging six

 claims. In Count I of the Complaint, Plaintiffs request the Court to declare the rights and other

 legal relations of the Plaintiffs, Sarasota County, and the Federal Government Surface

 Transportation Board regarding the parties’ rights to use the land and the physical dimensions of

 the rail-trail right-of-way easement established under the federal Trails Act. Id. ¶ 110. Count II

 is a quiet title claim asking the court to resolve the clouds impairing titles to the property at issue.

 Id. ¶¶ 111-113. Count III requests injunctive relief to enforce the declaratory judgment or quiet

 title decree sought by Counts I and II. Id. ¶¶ 114-120. In this Count, Plaintiffs ask the Court to

 enjoin Sarasota County from ordering, threatening, or physically removing or destroying any

 improvements and structures that the County contends encroach upon the disputed easement

 established by the Surface Transportation Board. Id. ¶ 116. Count IV requests compensation

 under the Fifth Amendment to the United States Constitution pursuant to 42 U.S.C. § 1983. Id. ¶¶

 121-125. Count V seeks damages under the Uniform Relocation Assistance and Real Property

 Acquisition Policies Act of 1970, 42 U.S.C. § 4654(c) and 4628. Id. ¶¶ 126-130. Finally, Count

 VI is a supplemental state claim requesting full compensation under Article X, section 6 of the

 Florida Constitution. Id. ¶¶ 131-136.

         Plaintiffs also previously filed litigation against the United States regarding this purported

 taking in the Court of Federal Claims. Id. ¶ 25.1 Plaintiffs filed the instant litigation because the




 1
  Landowners whose property is in the southern segment of the Legacy Trail and who sued the federal government in
 separate Court of Federal Claims actions were paid by the government in connection with the alleged taking. Doc. 1
 ¶ 25. Another action is also pending in the Court of Federal Claims litigation related to the second segment of the
 Legacy Trail. Id.

                                                         3
Case 8:20-cv-00739-CEH-CPT Document 66 Filed 08/21/20 Page 4 of 10 PageID 3115




 Court of Federal Claims lacks jurisdiction over Sarasota County and has no authority to enter the

 declaratory and injunctive relief requested by this action. Id. ¶ 26.

        Simultaneous with filing the Complaint, Plaintiffs filed a Motion for Temporary

 Restraining Order and Preliminary Injunction (Doc. 2). The Court denied Plaintiffs’ motion for

 temporary restraining order (TRO) on March 31, 2020, without prejudice to Plaintiffs filing a

 motion for preliminary injunction. Doc. 10. In denying the Plaintiffs’ motion for TRO, the Court

 found that despite the landowners being notified in December 2019 that their “encroachments”

 were “extending beyond the legal boundaries onto the neighboring Sarasota County-owned Legacy

 Trail” and that the landowners were told the encroachments needed to be moved by February 7,

 2020, Plaintiffs did not file their lawsuit and TRO motion until March 2020. Plaintiffs provided

 no explanation for the delay between December and March in seeking injunctive relief. As such,

 the Court concluded these facts did not demonstrate an injury so immediate and irreparable to

 warrant the relief sought.

        Plaintiffs filed a Motion for Preliminary Injunction on April 9, 2020, claiming that nearly

 300 landowners received demands from Sarasota County for the demolition of existing structures,

 including fences, swimming pools, sheds, warehouses, and other improvements on their property

 on the basis that these improvements encroach on the federal rail-trial corridor Sarasota County

 plans to build upon as an extension of the Legacy Trail. Doc. 18 at 1–2. Sarasota County

 purportedly trespassed on Plaintiffs’ lands and posted signs demanding the structures be removed

 by March 30 or Sarasota County will demolish the structures and bill the owners for the cost. Id.

 at 2. The motion requests a preliminary injunction precluding Sarasota County from demolishing

 or removing any structure until the Court resolves the title ownership dispute related to reversion

 of the previously granted easement to the Plaintiffs following the Railway’s abandonment of the



                                                   4
Case 8:20-cv-00739-CEH-CPT Document 66 Filed 08/21/20 Page 5 of 10 PageID 3116




 property, the Government’s subsequent taking for the Legacy Trail, and the claimed ownership by

 Sarasota County.

        The Motion for Preliminary Injunction was referred to the Magistrate Judge (Doc. 19), who

 scheduled a status conference on Plaintiffs’ motion for June 4, 2020. Doc. 28. On June 2, 2020,

 Plaintiffs filed a motion requesting the Court stay consideration of Plaintiffs’ motion for

 preliminary injunction because the parties were working cooperatively to resolve the issue. Doc.

 30. The status conference proceeded on June 4, 2020, after which the Magistrate Judge denied the

 motion for preliminary injunction without prejudice upon agreement of the parties and with the

 understanding the parties were going to continue to try to amicably resolve the case. Docs. 37, 39.

        On July 23, 2020, Plaintiffs filed a Renewed Motion for Preliminary Injunction Against

 Sarasota County. Doc. 46. The motion represents that the landowners are “now closer to the

 danger of having their property destroyed by Sarasota County.” Id. 1. Specifically, Sarasota

 County approved contracts for the removal of the landowners’ improvements to the extent the

 improvements encroach on the subject easement. The motion references communications in which

 Plaintiffs sought clarification that no encroachments would be removed by Sarasota County’s

 contractors until August 18. Given Sarasota County’s failure to respond, Plaintiffs filed their

 renewed motion.

        In its response in opposition filed August 6, 2020, Sarasota County argues that Plaintiffs’

 motion fails because they are unable to demonstrate irreparable harm because there is an adequate

 provision for obtaining just compensation. Doc. 53 at 3. Sarasota County directs the Court to the

 litigation filed by Plaintiffs in the Federal Claims Court in which the Federal Government admits

 there that a taking occurred and that just compensation will be provided. Id. at 4. Additionally,




                                                 5
Case 8:20-cv-00739-CEH-CPT Document 66 Filed 08/21/20 Page 6 of 10 PageID 3117




 Sarasota County argues Plaintiffs are not likely to succeed on the merits and the balance of harm

 weighs in favor of the County and the public interest.

        On August 13, 2020, the Magistrate Judge conducted a nearly two-hour hearing on

 Plaintiffs’ Renewed Motion for Preliminary Injunction. Docs. 54, 60. Because the parties failed

 to submit adequate declarations, the Magistrate Judge found there was insufficient information

 from both sides for the Court to resolve the motion. At the conclusion of the hearing, the parties

 agreed to continue discussions in an effort to resolve the issues. The Magistrate Judge, along with

 input from counsel, set a schedule for briefing on a third motion for preliminary injunction which

 Plaintiffs would file in the event an agreement could not be reached. Absent resolution, Plaintiffs’

 renewed motion is to be filed by August 27, 2020, with Defendants’ responses due by September

 3. Doc. 58. A hearing on the anticipated motion is scheduled for September 15, 2020. Id.

        Five days after the hearing, Plaintiffs filed the instant motion. Doc. 59. Plaintiffs contend

 that although Sarasota County has agreed not to remove or demolish any structures on the named

 Plaintiffs’ property, it has proceeded forward with entering the private property of putative class

 members, demolishing fences and removing other improvements. Plaintiffs urge a temporary

 restraining order is necessary to maintain the status quo until they can file their renewed motion

 for preliminary injunction on August 27, 2020, as discussed at the hearing on August 15. Sarasota

 County filed a response in opposition (Doc. 62), arguing Plaintiffs fail to demonstrate their harm

 is irreparable because it is undisputed “Plaintiffs would be entitled to compensation for removed

 improvements from the Federal Government and/or the County.” Id. at 3.

        Plaintiffs reply that they have not been paid any compensation and thus Sarasota County

 cannot come on their property and demolish fences and other existing improvements. Doc. 65.

 Plaintiffs complain Sarasota County has not initiated condemnation proceedings, and Sarasota



                                                  6
Case 8:20-cv-00739-CEH-CPT Document 66 Filed 08/21/20 Page 7 of 10 PageID 3118




 County is not a party to the Court of Federal Claims lawsuit. Thus, Plaintiffs argue the issue of

 the extent of Sarasota County’s interest in the property can only be determined by this Court. And

 until the issue is decided, Plaintiffs contend Sarasota County has no right to trespass upon the

 Plaintiffs’ land. The Court notes, however, that the Fifth Amendment does not require that

 compensation be paid before a taking occurs. Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1016

 (1984).

           Relevant to the dispute before the Court, several facts came to light at the August 15

 hearing: Sarasota County was intending to move forward with the Legacy Trail project beginning

 August 17. Doc. 60 at 47. Further, Sarasota County represented that while it believed it acquired

 fee simple in the subject lands from the Federal Government, it acknowledged it was not seeking

 to claim any interest greater than what it had acquired from the Surface Transportation Board’s

 invocation of the Federal Trails Act. Doc. 60 at 32 (“[T]he County is not going to take more than

 what they argued for from the Federal Government.”) see also Doc. 60 at 37 (“[Plaintiffs] are

 going to be compensated and we have a route they can choose to go down to get this compensation.

 We’ve heard nothing today that indicates otherwise that they are not going to [be] compensated in

 some way, shape or form.”). Sarasota County does not contest the Plaintiffs’ right to compensation

 under the Fifth Amendment for the removal of the improvements. Doc. 60 at 58; see also Doc. 60

 at 59 (“So they would be compensated either way, whether it be Federal Government or from the

 County or both.”).

                                         DISCUSSION

           Federal Rule of Civil Procedure 65(b)(1) authorizes the court to issue a temporary

 restraining order where “specific facts in an affidavit or a verified complaint clearly show that

 immediate and irreparable injury, loss, or damage will result to the movant before the adverse party



                                                  7
Case 8:20-cv-00739-CEH-CPT Document 66 Filed 08/21/20 Page 8 of 10 PageID 3119




 can be heard in opposition” and “the movant’s attorney certifies in writing any efforts made to

 give notice and the reasons why it should not be required.” However, a temporary restraining

 order “is an extraordinary remedy to be granted only under exceptional circumstances.” Cheng

 Ke Chen v. Holder, 783 F. Supp. 2d 1183, 1186 (N.D. Ala. 2011) (citing Sampson v. Murray, 415

 U.S. 61 (1974)).

         To obtain a temporary restraining order, a movant must show: (1) a substantial likelihood

 of success on the merits; (2) an irreparable injury in the absence of the requested injunction; (3) a

 threatened injury that exceeds any injury to the non-moving party caused by the injunction; and

 (4) that public policy favors such an order. Dimare Ruskin, Inc. v. Del Campo Fresh, Inc., No.

 8:10-cv-1332-T-23AEP, 2010 WL 2465158, at *1 (M.D. Fla. June 15, 2010) (citing Four Seasons

 Hotels & Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1210 (11th Cir. 2003)); see also

 M.D. Fla. L.R. 4.05(b)(4) (requiring a party requesting a temporary restraining order to submit a

 brief or memorandum addressing these factors).2

         The extraordinary remedy of a temporary restraining order is not warranted in this case.

 As an initial matter, while Plaintiffs complain that Sarasota County has begun demolishing or

 removing improvements, it was apparent at last week’s hearing that Sarasota County intended to

 begin clearing the land the week of August 17. Notwithstanding, the parties agreed to a proposed

 briefing schedule that extended into September. Thus, the imminence complained of is not

 apparent in the record. Review of the filings over the past three months reveals the parties’



 2
   In addition, Local Rule 4.05(b)(3), Middle District of Florida, requires that a motion for a temporary restraining
 order: (1) describe precisely the conduct sought to be enjoined; (2) set forth facts on which the Court can make a
 reasoned determination as to the amount of security which must be posted pursuant to Rule 65(c); (3) be accompanied
 by a proposed form of temporary restraining order prepared in strict accordance with the several requirements
 contained in Rule 65(b) and (d); and (4) be accompanied by a supporting legal memorandum or brief. See M.D. Fla.
 L.R. 4.05(b)(3). Additionally, the Local Rules provide that a motion for temporary restraining order must demonstrate
 that the movant’s anticipated injury “is so imminent that notice and a hearing on the application for preliminary
 injunction is impractical if not impossible.” Id. at 4.05(b)(2).

                                                          8
Case 8:20-cv-00739-CEH-CPT Document 66 Filed 08/21/20 Page 9 of 10 PageID 3120




 continued efforts to resolve their disputes, which the Court commends. However, Plaintiffs

 request for a stay in June and the repeated postponement and renewal of the motions for

 preliminary injunction underscore the lack of immediacy required for the imposition of a TRO.

        Critically, the motion fails because Plaintiffs have not demonstrated their injuries are

 “irreparable.” Plaintiffs have a pending lawsuit in the Court of Federal Claims seeking

 compensation for the taking that occurred here. Related lawsuits involving other sections of the

 Legacy Trail have already awarded compensation to those landowners. Sarasota County

 unequivocally stated at the August 15 hearing that Plaintiffs will be compensated by the Federal

 Government, the County, or both. Plaintiffs claim that because real property is unique, it faces a

 lower bar when proving an irreparable injury. However, the valuation of the encroaching

 improvements being removed can be quantified and remedied through money damages in an action

 at law. Thus, the Court finds no basis for a temporary restraining order where there is an adequate

 remedy for obtaining just compensation. Injunctive relief is not warranted or appropriate. See

 Ruckelshaus, 467 U.S. at 1016 (“Equitable relief is not available to enjoin an alleged taking of

 private property for a public use, duly authorized by law, when a suit for compensation can be

 brought against the sovereign subsequent to the taking.”). Plaintiffs fail to satisfy the requirements

 to obtain a Temporary Restraining Order.

        Accordingly, it is ORDERED:

        1.      Plaintiffs’ Motion for Temporary Restraining Order (with Notice) Pending

                Judgment on Plaintiffs’ August 27, 2020 Renewed Motion for Preliminary

                Injunction Against Sarasota County, Florida (Doc. 59) is DENIED.




                                                   9
Case 8:20-cv-00739-CEH-CPT Document 66 Filed 08/21/20 Page 10 of 10 PageID 3121




        DONE AND ORDERED in Tampa, Florida on August 21, 2020.




 Copies to: Counsel of Record and Unrepresented Parties, if any




                                               10
